JOINER, Judge,
concurring, specially.
I concur in this Court’s judgment affirming the circuit court’s decision to impose bn William Claude Taylor a 21-day sanction for violating the terms and conditions of his probation and the requirements of the Marshall County Drug Court Program when he tested positive for both amphetamine and methamphetamine. I write specially to commend the Marshall Circuit Court for the drug-court-sanction procedure it used in this case. Having served as a trial judge and having created and presided over the Shelby County Drug Court Program for several years, I realize that developing specific procedures for handling drug-court sanctions can be an arduous task—especially given the dearth of caselaw in this State addressing drug-court programs. I would encourage other drug-court judges in this State either to use or to develop a drug-court-sanction procedure similar to the one outlined in this Court’s opinion. I would also recommend to other drug-court professionals that they take advantage of the vast training resources and educational opportunities available through the National Association of Drug Court Professionals.